WOOD, J., (after stating the facts). The instructions of the court applicable to the facts in evidence were correct, and we deem it unnecessary to set them out and comment upon them as they only involve familiar principles of law that have been often announced by this court. There was no error in the ruling of the court in refusing to permit appellant to show by the justice of the peace that he intended by the page of his record which appellant offered to introduce to enter a judgment against the witness, Mark Hanna Washington, for petit larceny. The record shows that the lower court examined the offered page, and found that it did not show that the witness Washington was convicted of petit larceny. This being true, it was not error for the court to refuse to allow the appellant to vary or contradict this record by the testimony of the justice to the effect that he intended the judgment entry as a conviction for petit larceny. If the justice made a mistake in his judgment entry, it should have been corrected and amended, upon proper notice, at a hearing for that purpose, and, after being so amended, could then have been introduced in evidence.. Moreover, the appellant, after excepting to the court’s action in refusing to allow the docket to be introduced, permitted the witness Washington to testify without further objection and without moving the court to exclude his evidence from the jury. Appellant therefore can not complain of the testimony of the witness Washington. The testimony shows a most horrible murder, and appellant, if guilty at all, was guilty of murder in the first degree. The testimony was amply sufficient to sustain a verdict for that degree, and he can not complain because the jury found him guilty of a lower offense. Affirmed.